Exhibit 10.1
UAL CORPORATION
SUCCESS SHARING PROGRAM —
PERFORMANCE INCENTIVE PLAN
AMENDMENT NO. 2
This Amendment No. 2 to the UAL Corporation Success Sharing Program —
Performance Incentive Plan dated January 1, 2007 (the “Plan”), is made as of
January 1, 2009.
WHEREAS, pursuant to Section VI.A of the Plan, the Plan may be modified or
amended by the Board of Directors (the “Board”); and
WHEREAS, final regulations have been issued under Section 409A, which are
effective as of January 1, 2009, and the Board wishes to comply with such
regulations and the related transition guidance by amending the Plan effective
as of, January 1, 2009;
NOW THEREFORE, Section IV.B of the Plan is hereby amended, effective as of
January 1, 2009, by adding the following sentence at the end thereof:
“Notwithstanding the foregoing or any other provision in the Plan to the
contrary, (i) payment of annual Incentive Awards and quarterly Incentive Awards
earned over the fourth quarter of a calendar year shall be made in the year
following the year in which such Incentive Award was earned; and (ii) payment of
quarterly Incentive Awards earned over the first through third quarter of a
calendar year shall be made no later than 21/2 months following the end of the
year in which such Incentive Award was earned.”
* * *
IN WITNESS WHEREOF, this Amendment No. 2 to the UAL Corporation Success Sharing
Program — Performance Incentive Plan is executed on this 26th day of September,
2008.

     
Paul R. Lovejoy
 
Name
   
 
   
Senior Vice President,
General Counsel and Secretary
 
Title
   
 
   
/s/ Paul R. Lovejoy
 
Signature
   

 

 